Case 3:19-cv-04753-AET-TJB Document 18-45 Filed 02/20/19 Page 1 of 3 PageID: 1754




                   EXHIBIT
                     40
11/27/2018Case                                       AR-15Filed
                  3:19-cv-04753-AET-TJB Document 18-45     CAD Files
                                                                02/20/19 Page 2 of 3 PageID: 1755
                                                                            Barrett
               Biggerhammer             SIG AMT/PE57/550    Stoner SR­25              AR15/M16 FAQs
                                                                             .50
                                           Bushmaster           M96
                                                                              ANM2       HAC­7
                                            Armpistol       Expeditionary




                                          Colt AR­15 CAD Files

                                              Note the following files are for
                                              reference only, and are not
                                              intended for use in production of
                                              an actual firearm or sear. Also
                                              note that ownership of a DIAS
                                              and AR15 constitutes ownership
                                              of a machingun, please abide by
                                              the law and use these materials
                                              solely for educational purposes.




                                                        Adobe Acrobat Files

                    Receiver                DIAS Assembly            DIAS Housing       DIAS Sear
                                                    3D Receiver Wirefream
                                                      ­ No Dimensions ­




http://www.biggerhammer.net/ar15/cad/                                                                 1/2
11/27/2018Case                                       AR-15Filed
                  3:19-cv-04753-AET-TJB Document 18-45     CAD Files
                                                                02/20/19 Page 3 of 3 PageID: 1756
                        Zip File of ALL DWG and Pro/E Files Created for these Items



                                                         Master CAD Files
                                            (Updated to include dimension fixes from first version)


                            Special thanks to Duke Snider for all the work and detail he put into these




                              3 Dimensional Wireframe AutoCad File by John M. Sabato



                           9mm AR15 Blueprints for Fabrication of own aftermarket unit
                                          (From Home Workshop Guns by Bill Holmes)

                                             Unknown Origin set of Blueprints



                                        Animations using Pro E from the US ARMY

                   M4 Receiver Firing                                 M4 Buttstock                     Magazine
                 M203 Grenade Launcher                                Bolt Locking                    M9 Bayonet



  Last Modified on June 29, 2003
  aalbert@biggerhammer.net




http://www.biggerhammer.net/ar15/cad/                                                                              2/2
